Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments, Terminal Disclaimer and remarks submitted December 08, 2021 and January 03, 2022 were received.
Amended claims 21-23, 25-43 and 45-49, filed January 03, 2022, are pending and have been fully considered.  Claims 1-20, 24 and 44 have been canceled.
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Terminal Disclaimer
The terminal disclaimer filed on January 03, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,597,594 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on January 03, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,899,983 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-23, 25-43 and 45-49 are allowed.  
The present invention is allowable over the applied prior art of record because the teachings of the references taken as a whole do not show or render obvious over the combination 
The closest applied prior art appears to be Kar (US 2017/0044451) and additional reference(s) listed on the PTO-892 Brown et al. (US 2016/0298048), Brown et al. (US 2017/0002279), Rubin-Pitel et al. (US 2017/0183575), Droubi et al. (US 8,987,537), Berkhous et al. (US 2019/0093037) and Berkhous et al. (US 2019/0185772), wherein the references discloses fuel oil blends comprising distillates and resid fractions. The references disclose various characteristics but fails to expressly recite the claimed resid fractions with the specific properties (i.e. BMCI, distillation point, kinematic viscosity, pour point, flash point, paraffins, etc.) within the claimed range amounts.  It cannot be said that the claimed properties of the produced resid In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) (reversed rejection because inherency was based on what would result due to optimization of conditions, not what was necessarily present in the prior art); In re Oelrich, 666 F.2d 578, 581-82, 212 USPQ 323, 326 (CCPA 1981). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 accompanying this Notice of Allowance for references teaching marine fuel composition with similar blending properties of the claimed invention but fails to teach the claimed fraction properties of the blended fuel oil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771